Citation Nr: 1811711	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 20 percent from January 9, 2013 to July 27, 2017 and in excess of 30 percent from July 28, 2017 for residuals of cervical fusion and stabilization of C4-5 and C5-6 (neck disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to July 2000 and from June 2003 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which-in pertinent part, granted service connection for the neck disability with an initial 10-percent rating, effective in October 2005.  A November 2007 rating decision awarded an increase from 10 to 20 percent, effective in October 2007.  

In July 2012 the Veteran failed to report for a Board hearing.  

In August 2012 and June 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  In May 2017, the Board denied an initial rating in excess of 10 percent for the period prior to October 4, 2007, and in excess of 20 percent for the period from October 4, 2007 to January 8, 2013 for the neck disability.  The Board remanded the issue of entitlement to an initial rating higher than 20 percent subsequent to January 2013 for the neck disability.  Although the Board characterized the remanded issue as entitlement to an initial rating higher than 20 percent for the neck disability for the period from August 9, 2013 forward, this was a typographical error as based on the context of the Board's May 2017 decision/remand and subsequent rating decision dated in December 2017 the remanded issue was entitlement to an initial rating higher than 20 percent from January 9, 2013 for the neck disability.  

In the December 2017 rating decision, the Appeals Resource Center granted a 30 percent rating for the neck disability, effective July 28, 2017.  Thus the issue is characterized as reflected on the title page.  




FINDINGS OF FACT

1. For the period from January 9, 2013 to July 27, 2017, considering the Veteran's pain and corresponding functional impairment, including flare-ups, her neck disability more nearly approximates the functional equivalent of forward flexion of 15 degrees or less.

2. For the period from July 28, 2017, the Veteran's neck disability is not manifested by unfavorable ankylosis, incapacitating episodes and there is no neurological impairment for which a separate rating has not already been granted.  


CONCLUSIONS OF LAW

1. For the period from January 9, 2013 to July 27, 2017 the criteria for an initial 30 percent rating for the neck disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5241 (2017).  

2. From July 28, 2017 the criteria for an initial rating higher than 30 percent for the neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5241 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for the neck disability.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See, e.g., November 2005 and March 2006 correspondence for the underlying claim of service connection.  

The Board recognizes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However in light of the 30 percent rating that is being granted herein for the neck disability prior to July 28, 2017, the Veteran for the entire appeal period is in receipt of the maximum rating assignable for limitation of motion of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The holding in Correia is inapplicable in the instant case.  

The Board has also considered the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017), whereby the Court emphasized that case law and VA guidelines anticipate that VA examiners will offer opinions on the severity of flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The Court held that an estimate regarding the severity of additional functional impairment due to flare-ups cannot be made without resorting to speculation is inadequate if the examiner failed to ascertain adequate information regarding flares-ups - such as: frequency, duration, characteristics, severity, or functional loss - by alternative means, including lay statements.  As discussed above, the Veteran herein is being granted a 30 percent for her neck disability prior to July 28, 2017 and thereby is in receipt of the highest available rating based on limitation of motion.  To warrant a higher rating, unfavorable ankylosis must be shown or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the evidence of record is clear that the Veteran does not have unfavorable ankylosis nor incapacitating episodes of at least a 4 week duration, and the Veteran does not contend otherwise.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, an analysis pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) (which includes consideration of flare-ups) is foreclosed.  Johnston, supra.  Thus, the holding in Sharp need not be further considered.  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The Veteran's neck disability, has been rated under Diagnostic Codes 5238-5241.  Diagnostic Code 5238 pertains to spinal stenosis and Diagnostic 5241 pertains to spinal fusion.  Both codes are included under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) a 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  

Note (5): defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a. 

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

For reasons that will be explained in greater detail below, the evidence more nearly approximates the criteria for an initial 30 percent rating for the neck disability from January 9, 2013 to July 27, 2017.  

In the December 2017 rating decision, the Appeals Resource Center granted the 30 percent rating for the neck disability effective July 28, 2017, based on the VA examination dated July 28, 2017, which shows favorable ankylosis of the cervical spine at C5-C6.  However, the findings on the July 2017 VA examination also more nearly approximate a 30 percent rating under the General Rating Formula based on limitation of forward flexion.  

Although the Veteran on the July 2017 VA examination had 25 degrees of flexion and the examiner indicated that the Veteran had pain that did not cause additional function loss, the examination report also shows that the Veteran complained of chronic neck pain and the examiner noted that the duration and level of her neck pain was 7.  

The examiner indicated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability during flare-ups; however, the examiner also stated that the examination was not conducted during a flare-up and acknowledged that the Veteran regularly experienced flare-ups.  While the VA examiner did not estimate the Veteran's degree of functional loss during flare-ups, the examination report shows that the Veteran herself is a surgeon and reported experiencing flare-ups to include intense discomfort with chronic pain and muscle tension.  She stated that she avoided aggravating activities like biking and running.  Furthermore, she stated operating caused flare-ups of pain in her neck.  

Accordingly, the Board finds that the Veteran has competently and credibly identified having restriction of neck movement, to include forward flexion, during flare-ups which occurred frequently, particularly in her occupation as a surgeon.  As noted above, a 30 percent rating is warranted under the General Rating Formula for forward flexion of the cervical spine of 15 degrees or less.  Thus the Board finds that with consideration of the additional functional loss due to pain and flare-ups of pain, the July 2017 VA examination shows the Veteran's forward flexion more nearly approximates the criteria for a 30 percent rating under the General Rating Formula.  

Moreover, and of significant import, the evidence from January 9, 2013 to July 27, 2017 shows that the Veteran's neck disability was manifested by symptoms that were the same or similar to the ones documented on the VA examination on July 28, 2017.  VA treatment records are replete with numerous instances documenting the pain in the Veteran's neck.  See, e.g, VA treatment records dated in August 2014, December 2014, April 2015, and May 2016.  Notably an April 2014 treatment record shows chronic neck pain for four years.  Although a May 2015 VA pain consult shows that the Veteran had 60 degrees of flexion, the examiner did not address that degree at which she experienced pain nor whether she had flare-ups of pain.  Therefore this record is of limited probative value.  

Thus the evidence more nearly approximates the functional equivalent of flexion of 15 degrees and an initial higher rating of 30 percent under the General Rating Formula from January 9, 2013 onward is warranted.  

For the entire appeal an initial rating higher than 30 percent is not warranted as the evidence does now show unfavorable ankylosis of the entire cervical spine or the entire spine.  The Veteran, who herself is a medical professional, does not contend otherwise.  In addition, the Veteran does not contend, and the evidence does not reflect, that she suffered from incapacitating episodes due to intervertebral disc syndrome as defined by regulation.  Increased evaluations are not warranted under Diagnostic Code 5243.

There also is no evidence nor does the Veteran contend that she has bowel impairment, bladder impairment, or right upper extremity neurological impairment associated with her neck disability.  The Veteran is in receipt of separate ratings for radiculopathy of the left upper extremity and residual scar associated with cervical fusion and stabilization of C4-5 and C5-6, she has not disagreed with these ratings.  It is also noteworthy that on the July 2017 VA examination the examiner opined that the Veteran had mild radiculopathy in her left upper extremity, however she has been receiving a separate 30 percent rating for moderate radiculopathy in her left upper extremity.  

From January 9, 2013 to July 27, 2017, the criteria for an initial rating of 30 percent for the neck disability have been approximated.  For the entire appeal period the criteria have not been met for an initial rating higher than 30 percent for the neck disability, the preponderance of the evidence is against the claim for a higher rating than 30 percent, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  











ORDER

From January 9, 2013 to July 27, 2017, an initial 30 percent rating for the neck disability is granted, subject to the regulations governing the award of monetary benefits.

From July 28, 2017, an initial rating higher than 30 percent for the neck disability is denied.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


